t c memo united_states tax_court estate of scott c ronning deceased harlan l paul personal representative petitioner v commissioner of internal revenue respondent docket no filed date frank g podesta for petitioner lawrence d sledz david delduco christopher d bradely and courtney s bacon for respondent memorandum findings_of_fact and opinion morrison judge scott c ronning and his then-wife valerie ronning filed joint income-tax returns for and in date scott ronning filed for bankruptcy in the ronnings divorced in date the bankruptcy case was closed without discharge on date the respondent or the irs issued notices of deficiency to the ronnings the respondent determined the following income-tax deficiencies and accuracy-related_penalties under sec_6662 year deficiency dollar_figure big_number big_number big_number penalty sec_6662 -0- -0- dollar_figure big_number scott ronning timely filed a tax_court petition under sec_6213 for a redetermination of the deficiencies and penalties we have jurisdiction under sec_6214 scott ronning died after he filed the tax_court petition the personal representative of his estate harlan paul was substituted as the petitioner 1unless otherwise indicated all references to sections are to the internal_revenue_code_of_1986 as amended and all references to rules are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2valerie ronning did not petition the court therefore we do not have jurisdiction to redetermine the deficiencies and penalties with respect to her see rule a 780_f2d_518 5th cir 48_tc_921 our holdings are as follows cost_of_goods_sold for atlanta site consultants llc for attached to the return for was a schedule c profit or loss from business for atlanta site consultants llc the schedule c reported cost_of_goods_sold of dollar_figure the notice_of_deficiency determined that cost_of_goods_sold was zero before trial the irs conceded that cost_of_goods_sold was dollar_figure we hold that cost_of_goods_sold is dollar_figure furthermore there should be no adjustment to the dollar_figure reported on the schedule c for business-expense deductions net_operating_loss nol as a computational result of our resolution of the cost-of-goods-sold issue for there is a no nol for b no nol- carryback deduction for and related to the carryback of an nol for and c no nol-carryforward deduction for for the carryforward of an nol for gross_income for the return failed to report dollar_figure of gross_income sec_6662 penalties for and there is a penalty under sec_6662 equal to of the underpayment for there is no liability for the penalty under sec_6662 for findings_of_fact background scott ronning was a real-estate developer during the years at issue he operated his business through atlanta site consultants llc he was the sole owner of this llc which was a disregarded_entity for federal tax purposes he also operated his real-estate business through one or more other llcs that were treated as partnerships for federal tax purposes valerie ronning worked as a real-estate agent during the years at issue 3on the schedule e supplemental income and loss of the ronnings’ return the following entities are named as partnerships in which one of the ronnings had an interest southern wallboard llc vintage home georgia llc and abg holdings i llc when scott ronning declared bankruptcy in date he stated that he had an ownership_interest in the following entities atlanta road development llc oaks at powers ferry townhomes lp daves creek llc deep water holdings llc sawgrass landing llc abg development llc abg holdings i llc atlanta site consultants llc clairmont townhomes atlanta llc kelly mill llc post pittman llc abg scr llc estates of oakwood llc townhomes of briarwood llc abg atlanta llc atlanta partners llc avenues investment group llc regency atlanta llc the avenues development group llc alpharetta medical partners llc and capital partners llc the record is not sufficient to allow us to find that any of these entities was an llc treated as a partnership for federal tax purposes through which scott ronning operated his real-estate business returns the ronnings’ return which was filed in was prepared by perry p gambrell a certified_public_accountant cpa gambrell prepared the return based on a document he called a trial balance he had received the trial balance from the bookkeeping department that kept track of the finances of scott ronning’s real-estate business the bookkeeping department was under severe strain when the return was filed the department could not give gambrell more complete information about scott ronning’s real-estate business the schedule c for atlanta site consultants llc reported gross_receipts of dollar_figure it reported that cost_of_goods_sold was dollar_figure which it calculated as follows inventory at beginning of year purchase costs cost of labor materials_and_supplies other costs inventory at end of year cost_of_goods_sold -0- -0- dollar_figure big_number big_number big_number the schedule c reported a net_loss of dollar_figure calculated as follows gross_receipts cost_of_goods_sold total business-expense deductions net_loss dollar_figure big_number big_number big_number the business-expense deductions were broken down into categories the ronnings’ schedule e for reported that the ronnings had income and losses from the following purported partnerships atlanta site consultants llc dollar_figure income southern wallboard llc dollar_figure loss vintage home georgia llc dollar_figure loss abg holdings i llc dollar_figure abg holdings i llc rental dollar_figure the total reported schedule e loss is dollar_figure which is the sum of the above amounts the record does not show how these amounts were derived a partner usually copies his or her amounts of partnership income and loss from schedules k-1 partner’s share of income deductions credits etc there are no schedules k-1 in the record there are no forms u s return of partnership income in the record either the record does not show why the income and loss for atlanta site consultants llc was reported on both schedule c and schedule e of the return as we have found atlanta site consultants llc was a disregarded_entity the income and expenses of a disregarded_entity are usually reflected on a schedule c rather than a schedule e the record does not show why there are two entries on schedule e for abg holdings i llc in part because of the dollar_figure net_loss reported on the schedule c for atlanta site consultants llc the ronnings reported an nol for when they filed their return they simultaneously filed amended and returns to report carryback deductions for portions of the nol from when they filed their return the ronnings reported the carryforward deduction for a portion of the nol from to the return the ronnings attached a schedule c for valerie ronning’s real-estate business on valerie ronning’s schedule c they reported the following amounts gross_receipts business-expense deductions ' net_loss dollar_figure big_number big_number bankruptcy petition loss of records marital separation illness and divorce in date scott ronning filed for personal bankruptcy among the alleged debts listed in the bankruptcy petition are debts from which the petitioner would derive his litigation position in the tax_court the petitioner 4the amended and returns differed from the original and returns only in that the amended returns reflected deductions for the carrybacks of the nol from it is unnecessary to describe either the original and returns or the amended and returns that is because the notice_of_deficiency made no adjustments for the and years except that it disallowed the nol-carryback deductions reported on the amended and returns infers from the information in the bankruptcy petition about these debts that scott ronning incurred expenses and that these expenses should give rise to cost-of-goods-sold allowances or business-expense deductions for the amounts of the alleged expenses are calculated in exhibit 14-p we describe exhibit 14-p throughout our opinion as related to the petitioner’s litigating position the relevant information about the debts in the bankruptcy petition includes the name of the creditor the amount of the debt the description of the debt and any notation about there being a codebtor the table below contains this information from the bankruptcy petition and the amount of expense calculated in exhibit 14-p name of creditor information about debt co- debtor amt of debt amt of expense calculated in ex 14-p georgia dept of revenue state_income_tax irs irs federal employee taxes federal withholding taxes bryan cave legal services no no no no dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number name of creditor davis pickren seydel llp jon oden esq stites harbison weissman nowack u s fire insurance co liberty mutual alpharetta community bank bank of north georgia information about debt co- debtor amt of debt amt of expense calculated in ex 14-p no no no no no no no yes legal services legal services legal services legal services abg development llc settlement agreement judgment in lawsuit personal guarantee bond claim financial assistance personal guarantee-- atlanta road development llc personal guarantee--abg holdings i llc and vintage homes georgia llc big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number name of creditor information about debt builders firstsource- atlantic personal guarantee-- vintage homes georgia llc cecil b foundation inc personal guarantee-- daves creek llc colonial bank na first colony financial corp integrity bank integrity bank rbc bank royal bank of scotland plc personal guarantee-- atlanta road development llc personal guarantee-- sawgrass landing llc personal guarantee-- oaks at powers ferry townhomes lp personal guarantee-- atlanta road development llc personal guarantee-- daves creek llc personal guarantee-- deep water holdings llc amt of expense calculated in ex 14-p amt of debt co- debtor yes yes yes yes yes yes yes yes big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number name of creditor the zeist foundation inc westplan investors information about debt personal guarantee-- atlanta road development llc personal guarantee-- powers ferry townhomes llc co- debtor yes yes amt of expense calculated in ex 14-p amt of debt big_number big_number big_number big_number the information in the table above reflects the information reported by scott ronning in his bankruptcy petition the information does not constitute our findings_of_fact for the first of the debts listed in the table above the cost-of-goods- sold allowance or business-expense deduction the petitioner seeks exactly equals the amount of the debt listed in the bankruptcy petition for the last debts the petitioner argues that interest accrued on the debt before the filing of the bankruptcy petition and that there should be cost-of-goods-sold allowances or business-expense deductions for tax_year for the interest accruals the calculations of interest accruals are in exhibit 14-p more will be said of these interest calculations infra part b at some point all of scott ronning’s business records were moved into a storage_facility in the storage_facility notified scott ronning that it would destroy his records because of nonpayment of storage fees in the storage_facility destroyed scott ronning’s records sometime in scott and valerie ronning separated it is unclear whether they were separated before or after scott ronning filed the bankruptcy petition in date in scott ronning became ill and was hospitalized in scott and valerie ronning divorced examination and notices of deficiency the ronnings’ tax returns came under examination by the respondent the examination was conducted by revenue_agent andre n edmond edmond prepared a civil penalty approval form that covered all four years the form had a heading for reason s for assertion of penalty s underneath was written revenue_agent asserted accuracy related penalty as it is believed that taxpayers were negligent on the form edmond checked a yes box for negligence for the sec_6662 penalty there were other boxes on the form that corresponded to other potential causes of underpayments specified in sec_6662 these other boxes were checked no the civil penalty approval form was signed by edmond’s immediate supervisor on date the notices of deficiency issued date determined deficiencies for and one notice_of_deficiency was for through the other was for for the only noncomputational adjustment in the notice_of_deficiency was to reduce to zero the cost_of_goods_sold reported on the schedule c for atlanta site consultants llc there were no adjustments to the gross_receipts or business-expense deductions reported on that schedule c for the notice_of_deficiency made no adjustments to schedule e as a computational result of the disallowance of cost_of_goods_sold for the schedule c of atlanta site consultants llc the notice_of_deficiency determined that the nol for was eliminated this in turn resulted in the elimination of nol carrybacks to and and nol carryforward to the corresponding deductions for the nol carrybacks and carryforward were disallowed by the notices of deficiency besides the disallowance of the nol-carryback deductions for and the notice_of_deficiency made no other adjustments for and for the notice_of_deficiency determined that the ronnings failed to report gross_income of dollar_figure the notice_of_deficiency also determined that the business-expense deductions for valerie ronning’s schedule c business were dollar_figure not the dollar_figure amount reported these two adjustments were the only noncomputational adjustments made by the notice_of_deficiency for the notices of deficiency determined to impose sec_6662 penalties for both and for the notice_of_deficiency stated that there was an underpayment_of_tax that was due to three alternative causes negligence substantial_understatement_of_income_tax or substantial_valuation_misstatement for the notice_of_deficiency also stated that there was an underpayment_of_tax that was due to three alternative causes negligence substantial_understatement_of_income_tax or substantial_valuation_misstatement the statement was percent penalty-- sec_6662 it has been determined that the underpayment_of_tax shown on line below is attributable to one or more of the following negligence or disregard of rules or regulations substantial_understatement_of_income_tax substantial_valuation_misstatement overstatement therefore an addition_to_tax is imposed as provided by sec_6662 of the internal_revenue_code a page later the notice_of_deficiency for clarified that the cause of the underpayment for was substantial_understatement_of_income_tax this statement was 2008--adjustments subject_to accuracy-related penalty-- sec_6662 adjustments to which the accuracy related penalty rates penalty applies sch c1 - gross_receipts or sales x dollar_figure sec_6662 the notice_of_deficiency did not determine a sec_6662 penalty for or filing of tax_court petition death and substitution of party in date scott ronning timely filed the tax_court petition his mailing address was in wisconsin when he filed the petition in scott ronning died in a car accident in florida harlan l paul was appointed by a florida court as the personal representative of scott ronning’s probate_estate we substituted paul for scott ronning as the petitioner see rule a opinion the general_rule is that the taxpayer bears the burden_of_proof see rule a sec_7491 provides an exception to this general_rule the petitioner does not argue that this exception is applicable nor does the record show that this exception is applicable therefore the petitioner has the burden_of_proof cost_of_goods_sold for atlanta site consultants llc for a exhibit 13-j the petitioner hired michael thompson a cpa with experience in forensic accounting to reconstruct the records of scott ronning’s business the petitioner issued tax_court trial subpoenas to banks that he thought had records regarding scott ronning’s business the petitioner received bank records in response to the subpoenas the trial record does not contain a complete copy of the bank records that the petitioner received in response to the subpoenas thompson assembled a packet of material that was admitted at trial as exhibit 13-j exhibit 13-j contains some but not all of the bank records that the petitioner had received in response to his subpoenas before trial the petitioner engaged in settlement negotiations with the irs regarding the proper amount of cost_of_goods_sold for to assist in these negotiations the petitioner gave the respondent the material in exhibit 13-j after reviewing the bank records in exhibit 13-j the respondent determined that they proved that various payments had been made in of the various payments that the respondent considered proven to have been made in the respondent determined for the purpose of settlement negotiations that dollar_figure of the payments had been reported as business-expense deductions on the schedule c for atlanta site consultants llc recall that the schedule c for atlanta site consultants llc reported dollar_figure of business-expense deductions the notice_of_deficiency made no adjustment to this amount the respondent’s review of the bank records did not result in a change in the respondent’s litigating position regarding this amount thus the irs does not dispute that the correct amount of business-expense deductions is dollar_figure of the various payments that the respondent considered proven to have been made in the respondent determined that another dollar_figure of the payments should be allowed to the ronnings as a cost-of-goods-sold allowance for recall that the schedule c for atlanta site consultants llc reported dollar_figure of cost_of_goods_sold the notice_of_deficiency reduced this amount to zero as a result of its analysis of exhibit 13-j the respondent conceded before trial that there should be a cost-of-goods-sold allowance of dollar_figure b exhibit 14-p and its calculation of expenses the court admitted exhibit 14-p which contains thompson’s computations of expenses that the petitioner argues must be allowed as cost_of_goods_sold or deducted for the computations are based on information about debts reported in scott ronning’s bankruptcy petition see supra pp for each of the first of these debts exhibit 14-p calculates a expense exactly equal to the amount of the debt shown in the bankruptcy petition for example the bankruptcy petition refers to a dollar_figure debt owed by scott ronning to the georgia department of revenue for state_income_tax exhibit 14-p calculates that scott ronning incurred a dollar_figure expense in exactly equal to the amount of the debt reported on the bankruptcy petition for each of the remaining of the debts exhibit 14-p calculates an interest_expense that is mathematically computed from the amount of the debt but is not equal to it here is an example one of the debt entries on the bankruptcy petition stated that scott ronning owed dollar_figure to alpharetta community bank for personal guarantee--atlanta road development llc the debt was supposedly owing in date because that is when scott ronning filed his bankruptcy petition in exhibit 14-p thompson estimated that this loan had been initially made on date he estimated that the loan had an interest rate of during an interest rate of during and an interest rate of during using these interest rates thompson computed that the interest on the loan was dollar_figure for dollar_figure for and dollar_figure for thus the total interest on this loan incurred for the years was dollar_figure according to exhibit 14-p on the basis of this calculation the petitioner seeks cost-of-goods-sold allowances or business-expense deductions of dollar_figure for for the other of the debt entries from which he inferred an interest_expense thompson used a method for calculating interest that was similar to his method for the alpharetta community bank loan he estimated the date the loan originated this estimate of the date appears to be based on information in the bankruptcy petition some of the loan-origination dates thompson used were on date for these particular loans thompson estimated that interest was incurred every day of the three years through some of the loan- origination dates estimated by thompson were in the middle of the three-year period through for these years thompson estimated that interest was incurred from the estimated loan-origination date until date he applied the same interest rates for all debts ie he used for interest incurred in for and for for the last debt entries the bankruptcy petition shows that scott ronning had a co-debtor for these debts thompson assumed in his computations that the debt owed by scott ronning was half of the amount listed on the bankruptcy petition thompson’s calculations in exhibit 14-p are based almost entirely on the information in the bankruptcy petition for example the bank records in exhibit 13-j do not prove or support any of the calculations in exhibit 14-p the sole exception to this statement is that the bank records in exhibit 13-j contain monthly billing statements by alpha bank trust regarding one particular loan from that bank thompson used these billing statements to create his estimate of interest 5the statements to do not say who the debtor is the statements are addressed to clairmont townhomes atl llc continued rates ie for for and for for the loans that thompson assumed gave rise to interest accruals thompson did not estimate an interest_expense for the alpha bank trust loan itself nor does the petitioner claim cost-of-goods-sold allowances or business-expense deductions for the interest on the alpha bank trust loan even though the loan is listed in the bankruptcy petition c the petitioner’s litigation position the dollar_figure of expenses calculated in exhibit 14-p should be allowed as cost-of-goods-sold allowances or business-expense deductions for the amounts of cost-of-goods-sold allowances or business-expense deductions the petitioner seeks for are listed in the findings_of_fact where we describe the debts listed in the bankruptcy petition see supra pp as noted above the petitioner relies on exhibit 14-p for the computation of these amounts the total amount in exhibit 14-p is dollar_figure continued ronald v morgan scott c ronning this might suggest that the debtor was one or more of these addressees 6the bankruptcy petition described the loan as personal guarantee-- clairmont townhomes atlanta llc 7although the sum of the amounts in exhibit 14-p is dollar_figure the amount continued significantly the petitioner’s litigating position does not rely on exhibit 13-j neither the petitioner’s opening brief nor his answering brief assert that the court should consider exhibit 13-j in determining the appropriate cost-of-goods- sold allowances or business-expense deductions corresponding to the dollar_figure amount another aspect of the petitioner’s litigating position relates to the appropriate year of the cost-of-goods-sold allowances or business-expense deductions he seeks for interest_expenses exhibit 14-p estimated the amounts of interest_expenses that scott ronning incurred during and based on of the debts the petitioner contends that these interest_expenses give rise to cost-of-goods-sold allowances or business-expense deductions for the tax_year the petitioner does not explain why interest incurred during all three years and should affect taxable_income for we need not consider this aspect of the petitioner’s litigating position in further detail as explained later in this opinion we reject the petitioner’s litigating position regarding the interest_expenses for other reasons see infra part f ii continued shown in exhibit 14-p as the sum of the amounts is dollar_figure due to rounding or to computational error another aspect of the petitioner’s litigating position is that he does not specify whether any particular expense that makes up the dollar_figure amount should be classified as a cost-of-goods-sold allowance as opposed to a business- expense deduction for example the petitioner’s brief explains that some of the expenses comprising the dollar_figure amount was cost_of_goods_sold the petitioner also seeks deductions for unspecified portions of the dollar_figure amount another aspect of the petitioner’s litigating position is that he concedes that any of the particular expenses comprising the dollar_figure amount--except for the interest expenses--could have been incurred by a partnership the petitioner asserts that scott ronning was a partner in whatever partnership incurred the expenses for the interest_expenses the petitioner makes a different assumption he contends that scott ronning was the guarantor of the loans giving rise to the interest obligations that the loans in question were defaulted on and that therefore scott ronning was personally liable for the interest that accrued after default 8due to a calculation error the petitioner’s brief refers to the amount as dollar_figure under this assumption scott ronning not a partnership incurred the interest_expenses d the relationship between a the dollar_figure amount referred to by the petitioner in his litigating position and b the dollar_figure amount conceded by the respondent as explained above the petitioner takes the position that some of the amounts comprising the dollar_figure amount are allowable as cost_of_goods_sold as opposed to business-expense deductions what may require further explanation is how the dollar_figure amount the petitioner alleges relates to the dollar_figure amount the respondent conceded before trial to be a cost-of-goods-sold allowance for as the irs explained in its brief it believes the dollar_figure amount is payments actually made by atlanta site consultants llc during by contrast none of the amounts comprising the dollar_figure alleged by the petitioner are amounts that were actually paid under the petitioner’s theory these amounts were incurred but not paid therefore there appears to be no overlap between the dollar_figure amount because it comprises unpaid amounts and the dollar_figure amount because it comprises paid amounts thus were we to find that there should be a cost-of-goods-sold allowance or a deduction for any of the amounts comprising the dollar_figure amount that would mean that we would not be giving a tax_benefit that had already been accounted for in the irs’s cost-of-goods- sold concession e the relationship between a the dollar_figure amount referred to by the petitioner in his litigating position and b the dollar_figure reported on the schedule c for atlanta site consultants llc what is not as clear is the relationship between the dollar_figure amount alleged by the petitioner and the dollar_figure of expenses reported on the schedule c for atlanta site consultants llc this dollar_figure reported amount was not challenged by the irs in the notice_of_deficiency or at trial furthermore the respondent determined when it analyzed the bank records in exhibit 13-j that most of the dollar_figure in reported expenses ie dollar_figure were traceable to actual payments by atlanta site consultants llc this would distinguish these traceable amounts from the amounts comprising the dollar_figure which the petitioner alleges are unpaid this might suggest that there is not much overlap between the dollar_figure amount and the dollar_figure of expenses reported on the schedule c for atlanta site consultants llc to further defuse the notion that there might be an overlap the petitioner attempted at trial to prove that none 9as explained later in this part e it is unnecessary for us to determine what significance if any the court should accord to the respondent’s determination that dollar_figure of payments reflected in the bank records were reported on the schedule c for atlanta site consultants llc of the amounts comprising the dollar_figure had been reported on the schedule c for atlanta site consultants llc to do this the petitioner called as a witness gambrell the cpa who prepared the ronnings’ return gambrell testified that none of the amounts comprising the dollar_figure had been reported as business-expense deductions on the schedule c for atlanta site consultants llc if gambrell is to be believed then there is no overlap between the dollar_figure amount argued by the petitioner on brief and the dollar_figure of expenses reported as deductions on the schedule c and were we to find that there should be cost-of-goods-sold allowances or business-expense deductions for the amounts in exhibit 14-p that would not mean that we would be giving a tax_benefit that had already been accounted for on the schedule c we need not resolve whether any of the dollar_figure was reported as a business-expense deduction on the schedule c this is because as we explain infra part f even if no portion of the dollar_figure amount was reported on the schedule c no cost- of-goods-sold allowances or business-expense deductions should be made for any of the amounts comprising the dollar_figure estimate f correct_tax treatment of the dollar_figure of alleged expenses for analytical purposes we divide the dollar_figure of expenses calculated in exhibit 14-p into two groups the first group corresponds to expenses derived from the first of the debts listed in the bankruptcy petition that thompson relied on in exhibit 14-p the second group corresponds to interest_expenses derived from the last of the debts thompson relied on in exhibit 14-p i expenses related to the first of the debts listed in the bankruptcy petition as we explained the petitioner admits that the expenses based on the first of the debts could have been incurred by a partnershipdollar_figure the petitioner 10the petitioner describes the entities that supposedly incurred the expenses as follows t hese companies were owned by either petitioner or asc ie atlanta site consultants llc and thus should flow to petitioner via schedule c or k-1 either directly to petitioner or indirectly via asc subsumed within this description are several alternative theories of how the expenses calculated in exhibit 14-p affect scott ronning’s income here are the alternative theories the expenses were incurred by a disregarded_entity owned by scott ronning the expenses were incurred by a disregarded_entity owned by atlanta site consultants llc which as we have found is itself a disregarded_entity the expenses were incurred by a partnership or an llc treated as a partnership partly owned by scott ronning and the expenses were incurred by a partnership or an llc treated as a partnership partly owned by atlanta site consultants llc the petitioner has the burden_of_proof see supra p the record does not show that any entity that could have incurred the exhibit 14-p expenses was a disregarded_entity instead of a partnership it is therefore appropriate to assume that the entity that incurred the expense is a partnership this assumption is also appropriate given the petitioner’s position on brief which continued does not take a position on whether these expenses should be computed through a cost-of-good-sold allowance or should be deducted from gross_income we will consider the propriety of both potential tax treatments we start with the calculation of a cost-of-goods-sold allowance cost_of_goods_sold for taxpayers who use an inventory_method of accounting a cost-of-goods- sold allowance is calculated for each year cost_of_goods_sold is reflected in gross_income as a reduction sec_1_61-3 income_tax regs the formula for cost_of_goods_sold is essentially as follows cost of beginning_inventory costs of purchases and production cost of ending inventory 126_tc_322 aff’d 518_f3d_357 6th cir under certain circumstances the costs in the formula may be calculated not from actual costs but from values of the relevant assets 81_tc_619 continued admits this possibility thus we do not analyze theories and theories in which scott ronning or atlanta site consultants llc owned a disregarded_entity we are left with theories and theories in which scott ronning or atlanta site consultants llc owned an interest in a partnership for the sake of simplicity we assume that the petitioner’s operative theory is theory ie that scott ronning owned an interest in a partnership that incurred the expense the petitioner concedes that the expenses calculated in exhibit 14-p could have been incurred by a partnership or partnerships thus calculating the cost-of- goods-sold allowance requires us to determine the partnership’s beginning_inventory for the ending inventory for and the cost of purchases and production for but we do not know which partnership or partnerships incurred any particular expense calculated in exhibit 14-p corresponding to the first of the debts it follows that we do not know the relevant partnership’s beginning_inventory for ending inventory for and cost of purchases and production for thus we cannot calculate cost_of_goods_sold using the formula stated above it follows that computationally we cannot use the formula to determine that there is a cost-of-goods-sold allowance attributable to the expenses calculated in exhibit 14-p corresponding to the first of the debts besides the cost-of-goods-sold formula another inventory_method of accounting is the specific_identification_method w c a n miller dev co v commissioner t c pincite under the specific_identification_method of accounting the taxpayer matches an item of inventory that has been sold during the year with the cost of acquiring or producing that particular item of inventory 76_tc_708 when practical the specific_identification_method can be used whereby sales proceeds are matched with the actual cost or other valuation of the specific item sold the cost_of_goods_sold for that particular sale is the cost of acquiring or producing that particular item of inventory as with the formula for cost_of_goods_sold under certain circumstances the value of an asset can be used instead of its actual cost id w c a n miller dev co v commissioner t c pincite a departure from the actual cost of the particular items sold takes place the specific_identification_method requires the taxpayer to have a record of the cost of each particular product or its value under certain instances here the taxpayer is a partnership the identity of which we are unaware it follows that we do not have the records necessary to match the expenses in exhibit 14-p with any particular item of inventory sold by the partnership computationally we cannot use the specific_identification_method to determine that there is a cost-of-goods allowance attributable to these expenses either moreover it appears that the partnership that incurred any particular expense in exhibit 14-p would not be the type of taxpayer that is permitted to use an inventory_method of accounting scott ronning and presumably the partnership or partnerships that incurred the expenses in exhibit 14-p was in the business of real-estate development the income from a business of selling land and the improvements to land cannot be computed under an inventory_method of accounting 795_f2d_832 9th cir aff’g tcmemo_1984_475 w c a n miller dev co v commissioner t c pincite 11_bta_416 sec_1_471-1 income_tax regs inventories must be used by taxpayer who produces buys or sells merchandise for such businesses the appropriate method_of_accounting is the capitalization method whereby the gain_or_loss on the sale of an asset is generally computed by subtracting the actual cost of the asset from its sale price w c a n miller dev co v commissioner t c pincite see boris i bittker lawrence lokken federal taxation of income estates and gifts para pincite 2d ed i nventory accounting may not be used by a dealer in or developer of real_property but the costs of each item sold are instead subtracted in computing gross_income from the sale there is a difference between the capitalization method_of_accounting and the specific_identification_method of inventory_accounting under the capitalization method_of_accounting actual cost must be used w c a n miller dev co v commissioner t c pincite under the specific_identification_method of inventory_accounting value can be used instead of actual cost under certain circumstances id other than this difference the two methods reach similar results id pincite there is as acknowledged by respondent a method of inventory_accounting known as the specific identity method which is virtually identical in operation to capitalization see r hoffman h gunders inventories-control costing and effect upon income and taxes ed w meigs c johnson r meigs accounting the basis for business decisions 4th ed under the capitalization method none of the expenses calculated in exhibit 14-p can be recovered in the computation of the income of the partnership that incurred the expense this is because we do not have the records to link any particular expense calculated in exhibit 14-p with any asset that was sold during in summary the record in this case precludes us from concluding that the expenses calculated in exhibit 14-p affect the income of whatever partnership or partnerships incurred the expenses now let us suppose to the contrary that the expenses calculated in exhibit 14-p did affect the income of the partnership or partnerships that incurred the expenses even then we would need to consider the effect on scott ronning’s income a partnership is not subject_to federal_income_tax sec_701 rather the income losses and deductions of a partnership are passed through to its partners and are based on each partner’s distributive_share sec_702 a partner’s distributive_share of the partnership’s income losses and deductions is determined under rules set forth in sec_704 we do not know facts necessary to determine scott ronning’s relevant distributive_share for the partnership or partnerships that incurred the expenses calculated in exhibit 14-p we do not know which partnership or partnerships incurred the expenses and the record does not reveal scott ronning’s distributive_share for any partnership whatsoever another problem with calculating the effect on scott ronning’s income is the outside-basis limitation of sec_704 that provision states a partner’s distributive_share of partnership loss including capital_loss shall be allowed only to the extent of the adjusted_basis of such partner’s interest in the partnership even if we could determine scott ronning’s relevant distributive_share for a particular partnership we do not know his outside_basis in the partnership see 271_f2d_44 9th cir proof of basis is a specific fact which the taxpayer has the burden of proving aff’g tcmemo_1957_193 deductions we now consider the effect on scott ronning’s taxable_income if one of the first group of expenses should be allowed as a deduction for such a deduction would initially be computed in the taxable_income of the partnership see sec_703 to determine the effect of the deduction on scott ronning’s taxable_income we would need to know scott ronning’s distributive_share of the deduction see sec_702 we would also need to know his outside_basis in the partnership see sec_704 again the petitioner has proven none of these things ii expenses related to the last of the debts listed in the bankruptcy petition the second group of the dollar_figure in alleged expenses is interest_expenses the petitioner asserts that the debts that allegedly generated the interest_expenses were defaulted on and that scott ronning became obligated to pay the debts and interest on the debts through a guaranty the petitioner does not take a position on whether these expenses affect the computation of a cost-of-goods-sold allowance or should be deducted from gross_income we consider both potential tax treatments cost_of_goods_sold we start with the effect of the interest_expenses on the calculation of a cost- of-goods-sold allowance to the extent an inventory_method of accounting is even applicable we do not know beginning_inventory for ending inventory for or cost of purchases and production for and we cannot match a particular interest_expense to a particular item of inventory or asset therefore we conclude that no cost-of-goods-sold allowance should be made for the interest_expenses calculated in exhibit 14-p deductions the petitioner’s theory is that the year for which the interest deductions should be allowed is the date tax_year meaning the taxpayer’s method_of_accounting determines for what year the taxpayer is entitled to a deduction sec_461 the amount of any deduction or credit allowed by this subtitle shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income one method_of_accounting is the cash_method sec_1_446-1 income_tax regs under the cash_method the taxpayer claims deductions for the year in which the amount representing the deduction is paid sec_1_461-1 income_tax regs here the amount representing the deduction is an interest charge a cash-method taxpayer cannot deduct interest until the interest is paid see 385_f3d_1230 9th cir under the cash accounting_method the taxpayer may deduct interest only when it is paid citing sec_1_461-1 income_tax regs another method_of_accounting is the accrual_method sec_1_446-1 income_tax regs under the accrual_method the taxpayer claims a deduction for the year in which the liability is incurred sec_1_461-1 income_tax regs here the liability in question is an interest charge an accrual-method taxpayer can deduct interest which has been accrued even though unpaid 21_tc_855 scott ronning used the cash_method_of_accounting for or at least the petitioner has not proven otherwisedollar_figure the interest accruals hypothesized by thompson in exhibit 14-p were never paid therefore they cannot provide a ground for a deduction for a taxpayer using the cash_method see eg devoe v commissioner tcmemo_1986_477 a cash-basis taxpayer cannot deduct unpaid interest aff’d 860_f2d_1088 9th cir in our view the possibility that scott ronning was a cash-method taxpayer is sufficient grounds for denying the interest deductions in addition we hold that even if scott ronning was an accrual-method taxpayer there is insufficient proof that he is entitled to an interest_expense_deduction an interest_expense_deduction is justified if at all under sec_11although a taxpayer who derives income from the production purchase or sale of merchandise must use the accrual_method of accounting for those activities sec_1_446-1 c i income_tax regs the preponderance_of_the_evidence does not show that scott ronning engaged in this type of activity a which provides there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness the petitioner’s theory is that the debts listed in the bankruptcy petition were initially owed by various entities with scott ronning as the guarantor that the debts were defaulted on by the primary obligors and that scott ronning became liable for the debts and the interest on the debts by the beginning of thus according to the petitioner’s theory scott ronning was entitled to deductions for interest accrued during it appears to be true as a matter of legal theory that a guarantor of a debt may deduct interest once the primary obligor has defaulted see eg gregersen v commissioner tcmemo_2000_325 slip op pincite tolzman v commissioner tcmemo_1981_689 43_tcm_1 before default occurs however the guarantor may not deduct interest 58_tc_996 this is so because a taxpayer may deduct interest only on the taxpayer’s own debts id pincite before there is a default the debt is that of the primary obligor not the guarantor id thus one factual condition that must be true is that the debts listed in the bankruptcy petition must have been defaulted on by the end of there is credible_evidence in the record that as a general matter scott ronning’s real-estate business was doing badly during however this is not the same thing as proof that any of the particular debts was defaulted on by the end of there is very little evidence in the record about these debts the primary evidence about the debts is that scott ronning claimed on the bankruptcy petition filed in that he owed the debts through a personal guarantee this is not the same thing as proof that by the end of the primary obligor on the debts had defaulted and that scott ronning had become liable for the debts as their guarantor the lack of proof of the date of default is therefore another reason no interest_deduction is allowable for the interest on the debts g conclusions and some other considerations given our analysis set forth supra part f we conclude that the cost-of- goods-sold allowance is no greater than the dollar_figure amount conceded by the respondent we also conclude that no business-expense deduction should be allowed beyond the dollar_figure reported on the schedule c for atlanta site consultants llc in making these conclusions we have considered other factors that we have not yet discussed we discuss these factors below i the principle that a taxpayer can reconstruct income the petitioner argues that a taxpayer is entitled to reconstruct income when the taxpayer’s records are destroyed through no fault of his own he cites for this proposition bell v commissioner tcmemo_2011_296 102_tcm_609 in which we stated when a taxpayer’s records are lost or destroyed through circumstances beyond his control the taxpayer is entitled to substantiate deductions by reconstructing expenditures through credible_evidence the petitioner contends that scott ronning’s illness resulted in the destruction of the business records therefore the petitioner contends that they were destroyed through circumstances beyond scott ronning’s control in our view the evidence shows that the records were lost before scott ronning’s illness therefore we disagree with the petitioner’s factual proposition that the records were destroyed for reasons outside scott ronning’s control anyway we have considered all the reconstructed records that the petitioner introduced at trial in our view these reconstructed records fully considered do not establish the petitioner’s litigating position ii the possibility that the interest_expenses were incurred before the loans were defaulted on rather than after the second group of expenses as explained above consists of interest_expenses supposedly incurred by scott ronning after the original obligor on a loan defaulted on the loan a default that supposedly triggered scott ronning’s liability as the guarantor the evidence does not actually show which particular loans were defaulted on or the dates of default this might suggest that there is a possibility that the original obligor did not default and that the interest was incurred by the original obligor not by scott ronning as the guarantor of the loan in such a situation scott ronning would get cost-of-goods-sold allowances or business-expense deductions for the accrued interest only if the obligor of the loan was a partnership in which scott ronning is a partnerdollar_figure even in this situation scott ronning would not be entitled to a cost-of-goods-sold allowance or deduction for the reasons given supra part f i ie lack of proof of distributive_share and outside_basis iii the identity of the partnership or partnerships that may have incurred the expenses calculated in exhibit 14-p we discussed supra part f i the expenses calculated in exhibit 14-p as having been incurred by an unidentified partnership or partnerships we did not consider the possibility that the expenses were incurred by one of the four particular entities listed as partnerships on the ronnings’ schedule e for nor did we consider the possibility that the expenses were incurred by one of the 12although the cost-of-goods-sold allowances or business-expense deductions would also be available if the obligor was a disregarded_entity wholly owned by scott ronning the petitioner has not proven that any of the loans were made to disregarded entities wholly owned by scott ronning particular partnerships that were listed by scott ronning in his bankruptcy petition as entities in which he had ownership interests although we found that scott ronning conducted his real-estate- development business through one or more partnerships we could not identify which entity or entities these were the mere fact that the four entities were reported on the schedule e or that the entities were listed on the bankruptcy petition does not mean the entities existed there are several reasons we say this first the return preparation for was shoddy the return preparer--gambrell--filled out the return using a document called a trial balance the trial balance itself is not in the record gambrell’s testimonial description of the trial balance indicates that the trial balance was inadequate and incomplete as a report of scott ronning’s income second we are not convinced that the entities even if they existed in form had any substance or conducted any business activity the petitioner admits on brief that the corporate structure is uncertain he says that the revenues and expenses of the other companies were run through asc third the petitioner does not propose in his findings_of_fact that any particular entity existed or that scott ronning had an ownership_interest in any particular entity the only exception is atlanta site consultants llc the petitioner asserted that this entity existed that it was owned by scott ronning and that it was a disregarded_entity for federal tax purposes the respondent did not object to these characterizations in any event even if we held or assumed that the expenses calculated in exhibit 14-p were incurred by any entity named in the schedule e or the bankruptcy petition this would not change our conclusion the record contains no evidence of any such entity’s beginning_inventory ending inventory or purchase or acquisition amounts nor does the record contain evidence of scott ronning’s distributive_share or outside_basis nol a taxpayer’s nol for a tax_year is the excess of the taxpayer’s deductions over gross_income sec_172 unless an exception applies the nol for a tax_year is carried back to the prior two tax years and is a deduction for each of those two years sec_172 any remaining nol is carried forward to years after the year of the nol and is a deduction for each of those later years sec_172 when the ronnings reported their nol on their return their computation of the nol included the dollar_figure cost_of_goods_sold reported on the schedule c for atlanta site consultants llc in part we held that the cost_of_goods_sold is instead dollar_figure the computational results of this holding are as follows there is no nol for there is no nol_carryback to and and there is no nol carryforward to the determinations in the notices of deficiency disallowing the nol-carryback deductions for and and disallowing the nol-carryforward deduction for are therefore sustained gross_income for the notice_of_deficiency determined that the ronnings did not report dollar_figure of gross_income for scott ronning’s tax_court petition stated that this determination was erroneous in its opening brief the respondent conceded that the amount of unreported gross_income is dollar_figure this is three dollars less than the corresponding amount determined in the notice_of_deficiency in the petitioner’s answering brief he agreed with that amount we hold that the amount of unreported gross_income for is dollar_figure business-expense deductions for for valerie ronning’s business valerie ronning was a real-estate agent during attached to the ronnings’ return was a schedule c for her business the schedule c reported business-expense deductions of dollar_figure the notice_of_deficiency determined that the correct amount was dollar_figure scott ronning’s tax_court petition stated that this determination was in error in its opening brief the respondent contended that the petitioner did not substantiate any deductible expenses beyond this amount in his answering brief the petitioner agreed we hold that the correct amount of business-expense deductions is dollar_figure penalties sec_6662 imposes a penalty on the portion of an underpayment_of_tax that is attributable to any of the various causes set forth in sec_6662 these causes include negligence substantial_understatement_of_income_tax and substantial_valuation_misstatement no sec_6662 penalty is imposed on the portion of an underpayment for which there is reasonable_cause and good_faith sec_6664 in general the sec_6662 penalty can be imposed only if the initial determination to assess the penalty is personally approved by the immediate supervisor of the individual making the determination sec_6751 see graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 cf eg walquist v commissioner t c ___ ___ slip op pincite date penalties determined under sec_6662 and b by an irs computer_program without human review are automatically calculated through electronic means within the meaning of sec_6751 and thus exempt from the written supervisory approval requirement under sec_6751 a -45- for tax_year the notice_of_deficiency determined an underpayment due to three alternative causes negligence substantial_understatement_of_income_tax or substantial_valuation_misstatement the preponderance_of_the_evidence shows that the sec_6662 penalty was supervisor-approved for only one of these causes negligence thus we need consider only whether the underpayment_of_tax for was attributable to negligence the petitioner does not contest that if there is an underpayment for such underpayment is due to negligence nor does he argue that there is reasonable_cause for any portion of the underpayment for we therefore sustain the respondent’s determination to impose the sec_6662 penalty for the amount of the underpayment and therefore the amount of the penalty will be determined under rule b for tax_year the notice_of_deficiency contained the boilerplate statement that there is an underpayment due to three alternative causes negligence substantial_understatement_of_income_tax or substantial_valuation_misstatement see mcguire v commissioner 149_tc_254 ocampo v commissioner tcmemo_2015_150 at the notice of deficiency then clarified that the underpayment was determined to be due to a substantial_understatement_of_income_tax because the notice_of_deficiency determined that the underpayment for was due to one cause--a substantial_understatement of income tax--the question to be considered is whether imposition of the sec_6662 penalty for a substantial_understatement had been supervisor-approved see palmolive bldg inv’rs llc v commissioner t c ___ ___ slip op pincite date the preponderance_of_the_evidence shows that the sec_6662 penalty had been supervisor-approved only for negligence it had not been supervisor-approved for a substantial_understatement therefore sec_6751 bars the respondent from imposing the sec_6662 penalty for the amount of the liability for the sec_6662 penalty for is zero to reflect the foregoing decision will be entered under rule
